Citation Nr: 1543750	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  02-09 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for residuals of repair of the rectus abdominal muscles.

2.  Entitlement to higher initial disability ratings for residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy, evaluated as 0 percent disabling for the period prior to May 21, 2015, and as 10 percent disabling for the period from May 22, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2001 decision of the RO that, in pertinent part, granted service connection for residuals of repair of the rectus abdominal muscles evaluated as 100 percent disabling, based on surgical or other treatment necessitating convalescence, effective January 31, 2001; and assigned a 0 percent evaluation effective March 1, 2001.  The Veteran timely appealed for a higher initial rating, following the period of convalescence.

In October 2007, the Veteran testified during a hearing before RO personnel.  In November 2008, the Veteran withdrew her prior request for a Board hearing, in writing.

In December 2008, the Board denied a separate disability rating greater than 10 percent for a residual scar of the rectus abdominal muscle; and remanded the matter of an initial compensable rating for residuals of repair of the rectus abdominal muscles (other than scar) for additional development.  The matter was again remanded in February 2011 and in August 2012.

In an April 2013 decision, the Board denied an initial compensable rating for residuals of repair of the rectus abdominal muscles.

The Veteran appealed the April 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Joint Motion for Remand, the parties moved to vacate the Board decision and remand the case to the Board.  The Court granted the motion.  Thereafter, the case was returned to the Board.

In April 2014 and in January 2015, the Board remanded the matter, consistent with the Court's order, for consideration of entitlement to a separate disability rating under Diagnostic Code 7301 pertaining to adhesions of peritoneum.  In June 2015, the RO assigned a separate 10 percent disability rating under Diagnostic Code 7301, as residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy, effective May 22, 2015.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Because higher evaluations are available under Diagnostic Code 7301 both prior to and as of May 22, 2015, and the Veteran is presumed to seek the maximum available benefit for a disability, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In an April 2015 rating decision, the RO denied increased ratings for service-connected degenerative joint disease and degenerative disc disease of the lumbar spine, currently rated as 20 percent disabling; and for service-connected scar residuals associated with the status-post total abdominal hysterectomy and status-post repair of diastasis recti, currently rated as 10 percent disabling.  To date, the record reflects no disagreement with the April 2015 rating decision.  Hence, each of these disabilities, separately rated, is neither considered in the decision below not currently on appeal.  

The Court has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran's claim for a TDIU was denied in May 2005, on the basis that she presently was working; and since then, the Veteran has continued to work.  While the Veteran has indicated that she is unable to perform some work activities due to her service-connected disabilities, she has not alleged that her service-connected disabilities prevent her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

The issue of an increased rating for post-traumatic stress disorder (PTSD) has been raised by the record in an April 2015 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Throughout the course of the rating action on appeal, residuals of repair of the rectus abdominal muscles have been manifested primarily by no cardinal signs or symptoms of muscle disability, no atrophy, and no impairment of function-resulting in no more than slight muscle disability of Muscle Group XIX. 

2.  For the rating period prior to May 22, 2015, residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy have been manifested by abdominal pain due to pulling on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain or nausea or constipation-resulting in no more than moderate impairment due to adhesions of peritoneum.

3.  For the rating period from May 22, 2015, residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy have been manifested by abdominal pain due to pulling on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain or nausea or constipation-resulting in no more than moderate impairment due to adhesions of peritoneum.


CONCLUSIONS OF LAW

1.  Throughout the course of the rating action on appeal, the criteria for an initial, compensable disability rating for residuals of repair of the rectus abdominal muscles based on Muscle Group XIX injury are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5319 (2015).

2.  For the rating period prior to May 22, 2015, the criteria for an initial 10 percent, but no higher, disability rating for residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy based on adhesions of peritoneum are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7301 (2015).

3.  For the rating period from May 22, 2015, the criteria for a disability rating in excess of 10 percent for residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy based on adhesions of peritoneum are not met or nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7301 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from her disagreement with the initial evaluation assigned, following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and are adequate for rating purposes.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015).

The Board has thoroughly reviewed all the evidence in the Veteran's electronic file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection has been established for residuals of repair of the rectus abdominal muscles.  The RO has evaluated the Veteran's disability under Diagnostic Code 5319 as 0 percent (noncompensable) disabling based on slight injury of Muscle Group XIX; and has assigned a separate 10 percent disability rating, effective May 22, 2015, under Diagnostic Code 7301, based on moderate adhesions or pulling pain as residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy. 

Pursuant to Diagnostic Code 7301, a 10 percent evaluation may be assigned for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distention.  A 30 percent evaluation requires moderately severe adhesions with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain than are present with severe adhesions.  A 50 percent evaluation requires severe adhesions with definite partial obstruction shown by X-ray, frequent and prolonged episodes of severe colic distention, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  NOTE: Ratings for adhesions will be considered when there is history of operative or other traumatic or infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, presence of pain.  38 C.F.R. § 4.114, Diagnostic Code 7301.  

Pursuant to Diagnostic Code 5319, a 0 percent (noncompensable) rating is warranted for slight injury to Muscle Group XIX (muscles of the abdominal wall).  A 10 percent rating requires moderate injury.  A 30 percent rating requires moderately severe injury.  A 50 percent rating requires severe injury.  38 C.F.R. § 4.73, Code 5319.


Regulations Pertaining to Muscle Injuries

The provisions of 38 C.F.R. § 4.55 are as follows:

(a) A muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  (b) For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions:  6 muscle groups for the shoulder girdle and arm (Diagnostic Codes 5301 through 5306); 3 muscle groups for the forearm and hand (Diagnostic Codes 5307 through 5309); 3 muscle groups for the foot and leg (Diagnostic Codes 5310 through 5312); 6 muscle groups for the pelvic girdle and thigh (Diagnostic Codes 5313 through 5318); and 5 muscle groups for the torso and neck (Diagnostic Codes 5319 through 5323). (c) There will be no rating assigned for muscle groups which act upon an ankylosed joint, with the following exceptions: (1) In the case of an ankylosed knee, if muscle group XIII is disabled, it will be rated, but at the next lower level than that which would otherwise be assigned.  (2) In the case of an ankylosed shoulder, if muscle groups I and II are severely disabled, the evaluation of the shoulder joint under diagnostic code 5200 will be elevated to the level for unfavorable ankylosis, if not already assigned, but the muscle groups themselves will not be rated.  (d) The combined evaluation of muscle groups acting upon a single unankylosed joint must be lower than the evaluation for unfavorable ankylosis of that joint, except in the case of muscle groups I and II acting upon the shoulder.  (e) For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups.  (f) For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.

The provisions of 38 C.F.R. § 4.56 are as follows:

(a) An open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  

(b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  

(c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  

(d) Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe as follows: 

(1) Slight disability of muscles--(i) Type of injury.  Simple wound of muscle without debridement or infection.  (ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.  (iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  (ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  (iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  

(4) Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  (ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  (iii) Objective findings.  Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Factual Background
VA records
Historically, the Veteran was treated for lower abdominal pain and was diagnosed with endometriosis in June 1980 during active service.  In February 1998, she underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy.  The surgery included a low transverse incision made through the skin and subcutaneous tissue and fascia; the rectus muscles were spread laterally and the peritoneum was opened in the midline.  On conclusion of surgery, the abdomen was closed in layers; the peritoneum with continuous suture of tissue was closed, and the skin closed with staples.  The Veteran tolerated the procedure well.

VA records show that, in January 2001, the Veteran complained of weakness in the abdominal wall.  The objective finding was separation of rectus abdominal muscles, and the diagnosis was diastasis recti.  In January 2001, the rectus muscles were surgically repaired.  In February 2001, the Veteran continued to do well and the surgical sutures were removed.  Results were described as excellent; the anterior abdominal wall musculature was solid.  The Veteran continued to do well on follow-up visit three weeks later.

In June 2001, the Veteran was hospitalized with stomach complaints, and underwent an appendectomy.  During surgery the appendix was found to be gangrenous and had ruptured.  Later that same month, the Veteran was treated for stomach complaints; the diagnosis at that time was infectious colitis.  Results of a colonoscopy conducted in October 2001 were normal.

In August 2002, the Veteran again complained of abdominal discomfort with nausea and vomiting, as well as severe back pain.  She reported that her abdomen was distended, and that her last bowel movement was soft and close to diarrhea, and that she felt dizzy upon standing up.

The report of a January 2003 VA examination reflects a medical history of an abdominal hysterectomy in February 1998 because of chronic abdominal pain, menorrhagia, and endometriosis.  The Veteran had a transverse lower abdominal incision, and later developed rupture of the lower rectus abdominus muscle.  She underwent repair of the diastasis recti through the same incision in January 2001.  No post-operative problems were noted.  In June 2001, the Veteran had the sudden onset of acute right lower quadrant abdominal pain; she presented to a VA Emergency Room, and then was sent home.  At home the Veteran became progressively worse, and returned to the Emergency Room two days later.  The admission diagnosis then was acute appendicitis; an emergency operation was performed, and the appendix was found to be gangrenous and had ruptured.  The surgery was accomplished without complications, and a postoperative course of intravenous antibiotics were provided.  Approximately four-to-seven days later, the Veteran was re-admitted with acute abdominal pain.  Records show that the initial admitting diagnosis was rule-out abdominal abscess.  A thorough work-up was conducted, and no abscess was found.  The diagnosis was then infectious colitis, which was treated and had not returned.

Currently, the Veteran complained of tightness and pressure in the lower abdominal region and urinary urgency in January 2003.  She had some burning and stinging when she urinated and wore a pad to absorb the urine.  She had minimal bowel complaints, which involved occasional constipation.  Examination of the abdomen revealed multiple abdominal stria.  There were two scars in the lower abdomen-one measured 40 centimeters, the other measured 10.5 centimeters.  The scars were tender to palpation over the abdomen.  There was no recurrence of the hernia with Valsalva maneuver or coughing.  Examination of the rest of the abdomen revealed some tenderness in the mid-upper quadrant and right upper quadrant.  There were no palpable masses and no organomegaly.  Diagnoses included status-post total abdominal hysterectomy and status-post repair of diastasis recti.  The examiner noted that the Veteran did well for several months following the recti abdominus muscle repair.

Following examination, the January 2003 examiner opined that the acute appendicitis that the Veteran suffered did not appear to be related to the previous surgery, but instead was an acute event.  In support of the opinion, the examiner reasoned that by the Veteran's reported history, her pain began suddenly about 12 noon on the day she first visited the Emergency Room.  Although there clearly was a failure to diagnose the acute appendicitis when she first presented, the failure to diagnose did not ultimately change the outcome.  The Veteran's appendix had already ruptured when she returned to the Emergency Room, and she underwent more extensive surgery and a longer hospital stay.  She underwent successful appendix surgery, and had no further leakage from the appendix or abdominal abscess.  Her infectious colitis approximately one week after discharge was likely due to suppression of the normal bowel flora due to antibiotics.  The colitis was successfully treated and had not returned.

The report of an August 2005 VA examination reflects complaints of right lower quadrant and lower abdominal pains several times per day, but not every day.  The pain was very sporadic, and not related to any food or liquids or to anything else.  The pains were unpredictable, sharp, and lasted for an hour at a time.  The Veteran took medication, which helped; and she sat in a whirlpool, which also helped.  She denied any constipation, although had occasional diarrhea but no reports of melena or bright red blood in her stools.  Her abdominal pains were now more frequent, but not more intense.  She reported occasional nausea with abdominal pain, but no vomiting.  Occasionally, she had fevers, chills, and sweats with the abdominal pains, but never took her temperature.  She had no genitourinary complaints with abdominal pains; and denied any rectal pains, urinary or fecal incontinency, or leakage fecally or urinary wise.  The scars on her abdomen were tender and sensitive.

Examination of the abdomen in August 2005 revealed hypoactive bowel sounds, multiple stria, and tender scars.  At the ends of the transverse scar at both iliac crests, there were very soft mushy appearing areas measuring approximately 1.5 to 2.0 inches in diameter.  Diagnoses, in addition to the scars, included chronic right lower quadrant and lower abdominal pains, very sporadic.

In October 2007, the Veteran testified that she still would get a really sharp tugging pain on the inside, which was severe.  She testified that the pain would last for a while, and that she had the pain several times a week.

The report of a June 2009 VA examination reflects that the Veteran developed progressively worse symptoms of urge incontinence over the past two years, and had denied ever being treated for an overactive bladder.  Following examination, the June 2009 examiner opined that the Veteran's urinary incontinence was likely due to detrusor instability, rather than as a result of her hysterectomy.

VA records, dated in October 2009, show that the Veteran also complained of chronic midline dominant low back pain with insidious onset since 2003.  Upon examination, a VA physician noted that the secondary midline dominant back pain was centered at the intercristal level; and was described as sharp, aching, throbbing, and cramping.  Diagnoses included chronic secondary non-specific low back pain in the setting of multi-level lumbar spondylosis.

In February 2010, the Veteran again reported having pains daily, including a pulling and sharp pain that was so severe at times that the Veteran was forced to take a seat.

The report of a March 2011 VA examination reflects that the Veteran took medication for abdominal pain, which had been ongoing since her surgeries.  The Veteran reported pain in her lower abdomen, which was sharp and averaged a level 8 on a 10-point scale.  She did not know what brought on the pain, other than scar tissue.  Following examination, the March 2011 examiner identified residuals of the status-post total abdominal hysterectomy and status-post repair of diastasis recti as chronic pains over the scars and abdominal pains.  Imaging studies revealed several pelvic phleboliths; neither abnormal calcification nor soft tissue masses were apparent. 

Following examination in November 2012, a VA examiner opined that the Veteran was not suffering any range of motion limitation of the thoracolumbar spine or other disability, secondary to the status-post total abdominal hysterectomy and status-post repair of diastasis recti, other than mild transient discomfort.  In support of the opinion, the VA examiner reasoned that the Veteran reported complaints of pain and tightness in her back; and that she did not report any pain, stiffness or other abnormal sensation in the abdominal area-and specifically none in the area of the rectus abdominus repair.

The report of a June 2014 VA examination reflects complaints of continued abdominal pain.  Examination revealed no cardinal signs or symptoms of muscle disability.  Muscle strength testing was normal (5/5).  There were no signs of muscle atrophy.  Functioning of the rectus abdominis muscle was normal; repair of diastasis recti was intact.  The examiner noted that the muscle repair surgery had minimal invasion of the abdominal cavity; and opined that the Veteran's abdominal pain was mostly related to intra-abdominal scarring (adhesions) from the hysterectomy surgery and later ruptured appendicitis.

In December 2014, the Veteran contended that the residuals of repair of the rectus abdominal muscles resulted in her weakness, lowered threshold of fatigue, and less than an average use of muscles.

The report of a March 2015 VA examination reflects reports of backache when the Veteran was unable to stand straight up.  The examiner noted additional functional loss due to pain on movement.

In May 2015, another VA examiner noted the Veteran's medical history; and noted that the Veteran had no problems with the abdominal muscles per se, but that she did have abdominal pulling-type pain along with intermittent constipation and frequent indigestion and gastroesophageal reflux disease.  Examination in May 2015 revealed no cardinal signs or symptoms of muscle disability.  Muscle strength testing was 5/5.  There was no muscle atrophy.  Examination confirmed well-healed abdominal surgical scars, as well as diffuse abdominal tenderness and abdominal muscle decreased tone.  The examiner also noted that the Veteran walked with a cane because she recently underwent a total left knee replacement. 

Following examination, the May 2015 examiner opined that the Veteran's residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy resulted in moderate impairment due to pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain or nausea or constipation.  In support of the opinion, the May 2015 examiner noted that signs and symptoms of peritoneal adhesions included pain, nausea, abdominal distention, and constipation.

Computed tomography of the abdomen and pelvis in June 2015 revealed no acute findings; and no findings of mass, adenopathy, or other significant findings.

Analysis

At the outset of this discussion, the Board notes that the Veteran's disability has been evaluated by the RO using Diagnostic Code 5319, pertaining to Muscle Group XIX.  Pursuant to Diagnostic Code 5319, Muscle Group XIX includes the rectus abdominis, external oblique, internal oblique, transversalis, and quadratus lumborum.  

After review of the record, the Board concludes that the evidence reveals slight injury, but no more, of Muscle Group XIX under the criteria of 38 C.F.R. § 4.56.  Here, examiners have found no cardinal signs or symptoms of muscle disability.  There is also no evidence of muscle atrophy and no evidence of muscle dysfunction.  The Veteran has not submitted evidence of an inability to keep up with work requirements.  In this regard, no functional loss has been demonstrated due to residuals of repair of the rectus abdominal muscles.  Moderate, moderately severe, or severe muscle injury is not demonstrated at any time throughout the rating period. 

In this regard, the Board finds that Diagnostic Code 7301 more closely approximates the overall impairment resulting from the Veteran's residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy.  Throughout the rating period, the Veteran has complained of abdominal discomfort with nausea, abdominal distention, and a pulling pain that is severe and sharp.  She is competent to testify on factual matters of which she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  She is also competent to report symptoms of pulling pain and abdominal discomfort, and their effects on employment or daily activities.

In this case, the May 2015 examiner found that the Veteran had moderate impairment due to pulling pain on attempting to work or aggravated by movements of the body, or occasional episodes of colic pain or nausea or constipation.  The May 2015 examiner also noted signs and symptoms of peritoneal adhesions.  Given these findings, the Veteran's complaints of a pulling pain throughout the rating period, and DeLuca, the Board finds that a separate, initial 10 percent disability rating under Diagnostic Code 7301 for adhesions of peritoneum is warranted throughout the rating period.

The evidence does not reflect moderately severe or severe impairment due to adhesions of peritoneum.  Partial obstruction manifested by delayed motility of barium meal with episodes of pain is not demonstrated at any time.  While the Veteran had suffered a ruptured appendix, the competent evidence of record does not associated the ruptured appendix with status-post total abdominal hysterectomy and status-post repair of diastasis recti.  In this regard, the January 2003 examiner opined that the acute appendicitis that the Veteran suffered did not appear to be related to the previous surgery, but instead was an acute event.  Moreover, the Veteran is not shown to be competent to render an opinion as to the nature and etiology of her appendicitis, or to identify specific surgical procedures as responsible for the ruptured appendix.  On this matter, the Board finds the competent medical evidence of record to be the only probative evidence.
      
As the Veteran's symptoms do not more nearly approximate moderately severe or severe impairment, the Board finds that no more than an initial 10 percent disability rating under Diagnostic Code 7301 is warranted at any time.  As noted above, the RO assigned a 10 percent disability rating under Diagnostic Code 7301 for residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy, as of examination in May 2015.  Here, the Board finds that an initial 10 disability, but no higher, disability rating is also warranted under Diagnostic Code 7301 throughout the rating period-i.e., prior to May 22, 2015.

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for each disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-i.e., a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. Id.  

Here, the symptomatology and impairment caused by the Veteran's service-connected residuals of repair of the rectus abdominal muscles are specifically contemplated by the rating criteria, as shown above.  Other ratable symptoms stemming from the disability have been assigned separate ratings under the rating criteria.  Likewise, all of the Veteran's symptoms and manifestations have been considered based on all available rating criteria.  In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the Board finds that the degree of disability throughout the rating period under consideration is contemplated by the rating schedule; therefore, the assigned ratings are adequate. In the absence of exceptional factors associated with the disability (i.e., no frequent hospitalizations, no interference with work), the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  As such, referral for consideration for an extraschedular evaluation is not warranted.  See 38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the foregoing reasons, the evidence supports a separate, initial 10 percent, but no higher, disability rating for residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy for the rating period prior to May 22, 2015; and the preponderance of the evidence is against an initial, compensable disability rating for residuals of repair of the rectus abdominal muscles, and against a rating in excess of 10 percent  for residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy for the rating period from May 22, 2015.


ORDER

An initial, compensable disability rating for residuals of repair of the rectus abdominal muscles based on Muscle Group XIX injury is denied.

For the period from March 1, 2001, to May 21, 2015, a separate, initial 10 percent disability rating for residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy, based on adhesions of peritoneum, is allowed, subject to the regulations governing the award of monetary benefits.

For the period from May 22, 2015, a disability rating in excess of 10 percent for residuals of total abdominal hysterectomy with bilateral salpingo-oophorectomy, based on adhesions of peritoneum is denied.



____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


